                                          Case 5:20-cv-00724-BLF Document 21 Filed 01/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         DUANE A. NAILOR,                                  Case No. 20-00724 BLF (PR)
                                  11

                                  12                     Petitioner,                       ORDER GRANTING MOTION TO
Northern District of California
 United States District Court




                                           v.                                              FILE UNDER SEAL; STAYING
                                  13                                                       MATTER PENDING
                                  14     FISHER, Warden,                                   APPOINTMENT OF COUNSEL FOR
                                                                                           LIMITED PURPOSE
                                  15                     Respondent.
                                                                                           (Docket No. 10)
                                  16

                                  17

                                  18            Petitioner, a state prisoner proceeding pro se, filed a petition for writ of habeas

                                  19   corpus pursuant to 28 U.S.C. § 2254, challenging his state conviction in Alameda County

                                  20   Superior Court. Dkt. No. 1. On August 10, 2020, Respondent filed an answer, Dkt. No. 9,

                                  21   and an administrative motion to file under seal a probation report pursuant to the California

                                  22   Rules of Court 8.45-8.47, which provides that personal information in a probation report is

                                  23   confidential. Dkt. No. 10 at 1, citing People v. Connor, 115 Cal.App.4th 669, 685 (2004).

                                  24   Good cause appearing, the motion is GRANTED.

                                  25            The Court has referred this matter to the Federal Pro Se Program for limited

                                  26   appointment of counsel for the purpose of conducting a competency hearing. Dkt. No. 20.

                                  27   This matter is hereby STAYED until counsel is appointed. If counsel disagrees with the

                                  28   sealing order above, the Court will consider a motion for reconsideration.
                                            Case 5:20-cv-00724-BLF Document 21 Filed 01/07/21 Page 2 of 2




                                   1             This order terminates Docket No. 10.
                                   2             IT IS SO ORDERED.
                                   3

                                   4   Dated:               January 7, 2021                           ________________________
                                                                                                      BETH LABSON FREEMAN
                                   5                                                                  United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting Motion to File Under Seal; Staying Matter
                                       P:\PRO-SE\BLF\HC.20\00724Nailor_stay&grant-seal.docx
                                  26

                                  27

                                  28
                                                                                                  2
